Citation Nr: 0631482	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
back injury.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran served on active duty from March 1956 to 
September 1957. 

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the VA 
Regional Office (RO).  In that decision, the RO determined 
that the veteran failed to submit new and material evidence 
sufficient to reopen his claim for service connection for 
back injury.  In May 2004, the RO denied service connection 
for back injury.  

The issue of entitlement to service connection for back 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1999 decision, the RO denied entitlement 
to service connection for back injury.  The veteran was 
notified of that decision and did not appeal.  

2.  The evidence submitted subsequent to the December 1999 
decision is new, in that it was not previously submitted to 
agency decision makers and is not cumulative and redundant 
of the evidence previously considered.  The evidence is 
material in that, when considered by itself or with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate the claim and raises the 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1999 decision in which the RO denied 
entitlement to service connection for back injury is final. 
38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999). 

2.  New and material evidence has been received; therefore, 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions 
from which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly 
v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence has 
been presented) will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends he injured his back during service when 
a truck backed into him.  July 1957 service medical records 
indicate that he sought treatment for back pain three times 
during a one week period.  Private and VA treatment records 
reveal a current diagnosis of borderline to mild canal 
stenosis at L3-4, mild left paracentral disc bulge at L4-5, 
and facet degenerative arthrosis throughout the lumbar 
spine.  The veteran's claim for service connection for back 
injury was denied in December 1999.  In denying his claim, 
the RO concluded that the evidenced received in connection 
with the claim failed to establish a relationship between 
the claimed back injury and any disease or injury during 
military service.   

In September 2003, the RO determined that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's claim for service connection.  He perfected an 
appeal of that decision.  The relevant evidence of record 
considered in conjunction with the 1999 denial of VA 
compensation benefits includes April and May 1999 VA 
treatment records and service discharge documents. 

The evidence submitted since December 1999 includes the 
veteran's service medical records, VA medical records from 
April 1997 to March 2003 and private medical records from 
February 2004 to April 2006 documenting treatment for back 
pain, physical therapy treatment records from October 2003 
to November 2003, a May 2006 Board hearing transcript, and 
lay statements attesting to the service-connected origin of 
his back condition. 

With regard to the evidence submitted subsequent to the 
December 1999 decision, all of the evidence is new; as it 
was not previously submitted to agency decision makers.  
Further, this evidence is also material, as it relates to an 
unestablished fact (treatment for back pain in service) 
necessary to substantiate the claim.  The evidence submitted 
is neither cumulative nor redundant of the evidence of 
record in December 1999.  

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  The 
veteran has submitted evidence of a current diagnosis of 
borderline to mild canal stenosis at L3-4, mild left 
paracentral disc bulge at L4-5, and facet degenerative 
arthrosis throughout the lumbar spine and service medical 
records documenting treatment for back pain in July 1957.  
Thus, the evidence submitted raises a reasonable possibility 
of substantiating his claim for service connection for back 
injury.  

The Board finds, therefore, that new and material evidence 
has been received, and the claim of entitlement to service 
connection for back injury is reopened. 

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service connection in October 1999, June 2003, and both 
service connection and to reopen a previously denied claim 
in September 2003 by informing him of the evidence he was 
required to submit, including any evidence in his possession 
and the evidence the RO would obtain on his behalf.  The 
veteran has been informed that he must submit evidence which 
establishes the in-service incurrence of his back 
disability.  

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO obtained his 
service medical records, private, and recent VA medical 
records.  However, the veteran has attested to having 
received medical treatment at several VA facilities from 
1958 to the present.  The aforementioned medical records 
have not been associated with the claims file.  VA has a 
duty to assist him in obtaining these medical records.  


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for 
back injury is granted.  





REMAND

The veteran contends that his current back disability is due 
to an in-service back injury.  In support of his claim, he 
submits service medical records, private and VA medical 
records, and lay statements attesting to the in-service 
origin of his current back disability.  In addition, the 
veteran asserts that he began seeking treatment for his back 
condition at a VA medical center soon after separating from 
service, and further, that he has continued treatment at 
several VA medical centers throughout the years.  The 
veteran made these statements in a May 2005 statement in 
support of his case and during a May 2006 hearing before the 
undersigned.  The aforementioned records have not been 
associated with his claims file.  

In addition, the veteran has submitted medical evidence 
confirming a current diagnosis of a back disability and 
service medical records documenting treatment for back pain.  
However, no medical evidence has been submitted providing a 
medical nexus between the veteran's treatment for back pain 
during service and his current back condition.  In light of 
the evidence of record, and the veteran's testimony and 
statements regarding continuing symptoms, VA has the duty to 
assist him in the development of this claim by providing him 
an examination to determine whether a medical nexus exists 
between his current condition and his in-service injury.  
38 C.F.R. § 3.159(c)(4) (2006).

Therefore, the issue of entitlement to service connection 
for back injury is REMANDED for the following development:

1.  Review the claims file and ensure 
the veteran has been properly notified 
of the evidence needed to substantiate 
his claims for service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

2.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA medical records, from 1958 
to the present, to include medical 
records generated at VA facilities 
located in Allentown and Wilkes-Barre, 
PA, as well as Fort Myers, Port 
Charlotte, and West Palm Beach, FL.  A 
negative response must be reported. 

3.  Provide the veteran a VA medical 
examination to determine whether it is 
as least as likely as not (that is, 
probability of 50 percent or better) 
that the veteran's current back 
condition is related to treatment for 
back pain identified in service.  The 
claims folder should be made available 
to the examiner for review in 
conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


